    Case:4:19-cv-00892-HSG
    Case  19-16102, 07/02/2021, ID: 12161829,
                             Document         DktEntry:
                                        314 Filed       196, Page
                                                  07/02/21   Page 11 of
                                                                     of 11

              Supreme Court of the United States
                     Office of the Clerk
                 Washington, DC 20543-0001
                                                                Scott S. Harris
                                                                Clerk of the Court
                                                                (202) 479-3011
                                 July 2, 2021


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Joseph R. Biden, Jr., President of the United States, et al.
          v. Sierra Club, et al.
          No. 20-138
          (Your No. 19-16102, 19-16300; 19-16299, 19-16336)


Dear Clerk:

      The Court today entered the following order in the above-entitled case:

      The motion to vacate the judgment is granted. The judgment is
vacated, and the case is remanded to the United States Court of Appeals for
the Ninth Circuit with instructions to direct the District Court to vacate its
judgments. The District Court should consider what further proceedings are
necessary and appropriate in light of the changed circumstances in this case.

       The judgment or mandate of this Court will not issue for at least
twenty-five days pursuant to Rule 45. Should a petition for rehearing be filed
timely, the judgment or mandate will be further stayed pending this Court's
action on the petition for rehearing.


                                       Sincerely,




                                       Scott S. Harris, Clerk
